DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Claim Objections
Claims 11 and 22 are objected to because of the following informalities:  they have identical limitations.  Appropriate correction is required.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-9, 11-14, 16-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2015/0199566 A1) in view of Harrison et al. (US 10,922,850 B1).
As to claim 1, Moore discloses a hearing aid system [Wearable device] for processing audio signals [Paragraph 0003], the hearing aid system comprising: 
a wearable camera [Camera 122 on FIG. 1] configured to capture a plurality of images from an environment of a user [Paragraph 0068]; 
5at least one microphone [Microphone 131 on FIG. 1]; and 
at least one processor [Processor 111 on FIG. 1] programmed to: 
receive an audio signal representative of sounds captured by the at least one microphone during a time period [Paragraph 0074]; 
receive the plurality of images captured by the wearable camera [Paragraph 0068]; 
10process the audio signal in a first mode, wherein the first mode includes processing the audio signal based on audio data accumulated in a buffer prior to the time period [Paragraph 0071].
Moore discloses multiple images as stated above, but fails to disclose a change in active speaker. 
However, Harrison teaches detect, based on the plurality of images, a change in the active speaker from a first individual to a second individual [Column 4, lines 47-54]; and 
15cease processing of the audio signal in the first mode based on the detected change in the active speaker, and process the audio signal in a second mode, wherein the second mode differs from the first mode [Column 9, lines 53-58].
Moore and Harrison are analogous because they are all directed to wearable device system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the processor the user being active or inactive to play the audio sounds taught by Harrison in an wearable device such as that of Moore as suggested by Harrison, for the obvious purpose of the active user hears certain audio  emitted from the virtual representation of the inactive user, by combining prior art elements according to known methods to yield predictable results.  

As to claim 2, Moore discloses the system of claim 1, wherein the at least one processor is further programmed to determine, based on a first image of the plurality of images, a looking direction of the 20user [Paragraph 0101]. 

As to claim 3, Moore discloses the system of claim 2, wherein the at least one processor is further programmed to determine, based on a second image of the plurality of images, a change in the looking direction of the user, and wherein detecting the change in the active speaker is based on the change in the looking direction [Paragraph 0102].  

As to claim 5, Moore discloses the system of claim 1, wherein processing the audio signal in the first mode comprises determining an identity of the first individual based on a voice [Paragraph 0058].  

As to claim 6, Moore discloses the system of claim 1, wherein processing the audio signal in the first mode comprises at least one of amplifying a voice associated with the first individual or attenuating at least one other sound from the environment of the user [Paragraph 0058].  

As to claim 7, Moore discloses the system of claim 1, wherein processing the audio signal in the second mode 5comprises processing the audio signal independent of the first individual [Paragraph 0068].  

As to claim 8, Moore discloses the system of claim 1, wherein processing the audio signal in the second mode comprises canceling at least one sound not associated with the second individual [Paragraph 0089]. 

As to claim 9, Moore discloses the system of claim 1, wherein the at least one processor is further configured to store 10the audio signal in the buffer [Paragraph 0077]. 

As to claim 11, Moore discloses the system of claim 1, wherein processing in the second mode does not use the audio data accumulated in the buffer [Paragraph 0089].  

As to claim 12, Moore discloses a method for processing audio signals [Paragraph 0003], the method comprising:  see claim 1’s rejection above for the rest of claim 12’s limitations.
20
As to claim 13, see claim 2’s rejection above.  

As to claim 14, see claim 3’s rejection above.

As to claim 16, see claim 5’s rejection above.

As to claim 17, see claim 6’s rejection above.

As to claim 18, see claim 7’s rejection above.

As to claim 19, see claim 8’s rejection above.

As to claim 20, see claim 9’s rejection above.

As to claim 22, see claim 11’s rejection above.




Allowable Subject Matter
Claims 23-30 are allowed.
Claims 4, 10, 15 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 23, 2022